ORDER
The Disciplinary Review Board on August 24, 1998, having filed with the Court its decision concluding that HARVEY VAN SCIVER, JR., of ALBUQUERQUE, NEW MEXICO, who was admitted to the bar of this State in 1980, and who was transferred to disability inactive status by Order of this Court dated September 7, 1995, and who remains on inactive status to date, should be suspended from the practice of law for a period of three months for violating RPC 5.5(a) (practicing while on the ineligible list) and RPC 8.1(b) (failing to cooperate with ethics authorities);
And the Disciplinary Review Board having further concluded that respondent should be returned to disability inactive status at the conclusion of the three month suspension;
And good cause appearing;
It is ORDERED that HARVEY VAN SCIVER, JR., is suspended from the practice of law for a period of three months, and until further Order of the Court, effective immediately; and it is further
ORDERED that at the conclusion of the three-month suspension, respondent shall be returned to disability inactive status until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
*5ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter. ■